Citation Nr: 1517251	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial compensable rating for a heart murmur with valvular aortic stenosis.


REPRESENTATION

Veteran represented by:	Jennifer Scherf-Cook, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a Notice of Disagreement as to the January 2012 rating decision in February 2012.  In April 2013, the RO issued a Statement of the Case as to these issues, and in May 2013, the Veteran perfected his appeal by filing a VA Form 9.  Notably, on his May 2013 VA Form 9, the Veteran indicated that he had read the Statement of the Case and was limiting his appeal solely to the issues of entitlement to service connection for hearing loss and tinnitus.   

The issue of entitlement to an initial compensable rating for a heart murmur with valvular aortic stenosis is listed on the title page for procedural purposes only.

In March 2015, the Veteran, his daughter, and his son-in-law testified before the undersigned at an in-person Board hearing at the RO.  A copy of the transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for a heart murmur with valvular aortic stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has competently and credibly reported that his bilateral hearing loss had its onset during service and has been recurrent since.

2.  The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been recurrent since.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).   Insofar as the Board is herein granting the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, no discussion of VCAA compliance is necessary at this time. 


Service Connection 

The Veteran essentially contends that service connection for bilateral hearing loss and tinnitus is warranted because he developed these conditions while in service due to combat-related acoustic trauma, and has continued to experience the symptoms of hearing loss and tinnitus since service.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, when a disease listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, is at issue and is not shown to be chronic during service (or within the presumptive period), the second and third elements required for service connection may be established by showing a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board notes that other "organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus.  See 38 C.F.R. § 3.309(a); M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995); Fountain v. McDonald, -- Vet App. --, No. 13-0540, 2015 WL 510609 (February 9, 2015). 

In addition, service connection for certain chronic diseases, such as other organic diseases of the nervous system, may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309.  

The determination as to whether the elements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  In making this determination, the Board highlights that the Veteran currently has bilateral hearing loss for VA purposes, as well as tinnitus.  In this regard, the Board notes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, because the April 2010, December 2010, and December 2011 audiometric testing revealed that the Veteran's auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater, the record reflects that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Moreover, insofar as the December 2010, December 2011, and August 2013 VA examiners, as well as Dr. C.R.E. and Dr. P.F.A., all diagnosed the Veteran with tinnitus, the record also reflects that he currently has tinnitus.  See Dr. C.R.E.'s December 2011 treatment note, and Dr. P.F.A.'s June 2012 and July 2012 treatment notes.  As such, the Board finds that the first element required for service connection has been established for bilateral hearing loss and tinnitus.  

Turning to the second element required for service connection, the evidence of record establishes that the Veteran had an in-service noise exposure.  Specifically, the Veteran's service personnel records indicate that his military occupational specialty (MOS) was that of a military policeman.  See Veteran's DD Form 214; June 1946 Separation Qualification Record.  The Veteran's DD Form 214 also indicates that he received the European-African-Middle Eastern (EAME) Theater Ribbon, which recognizes those military service members who performed duty in the European Theater (to include North Africa and the Middle East) during World War II.  In this regard, the Veteran has reported that, during service, he had unprotected exposure to extensive gunfire noise, including machine gun noise while serving on the Queen Elizabeth and rifle and other weapon noise while serving as a military policeman.  See Board Hearing Tr. at 5-7; VA examination reports dated in April 2010, December 2010, December 2011, and August 2013.  The Veteran has also reported experiencing an episode of complete short-term hearing loss during service after shooting a machine gun on the Queen Elizabeth.  See Board Hearing Tr. at 7-8.  Further, he has reported exposure to airplane noise during service.  See VA examination reports dated in April 2010 and December 2010.  

In this regard, the Board notes that the Veteran is competent to report that he was exposed to extensive gunfire and airplane noise during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Moreover, the Veteran's statements as to his in-service noise exposure are consistent with his known circumstances of service.  38 U.S.C.A. § 1154(a) (in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence).  Thus, the Board finds this evidence sufficient to establish an in-service event or injury-namely, exposure to noise during service.  Accordingly, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third and final element required for service connection, the Veteran has testified that his hearing loss and tinnitus first began during service and has continued since.  See Board Hearing Tr. at 4-5, 7-9, and 14-15; see also VA examination reports dated December 2011 and August 2013.  Specifically, the Veteran has reported that the ringing in his ears first started during service in 1945 and has continued on a recurrent (nightly) basis since.  See Board Hearing Tr. at 4-5, 8-9.  Additionally, the Veteran has reported that his hearing loss, which first started in service, worsened to the point that he sought treatment approximately two years after separation from service, at which time he was diagnosed with hearing loss.  See Board Hearing Tr. at 13-14.  The Veteran has also reported that his hearing loss has continued to worsen since, such that he now requires the use of hearing aids.  See Board Hearing Tr. at 14, 19-20.  Finally, the Veteran and his family have testified that his only post-service occupational noise exposure was working in landscaping, noting that in this capacity he had occasional protected exposure to lawnmower noise; and that his only significant recreational noise exposure was from hunting prior to service.  See Board Hearing Tr. at 23, 25-27.  

Thus, the Veteran's statements place the onset of his hearing loss and tinnitus during active service.  In this regard, the Board reiterates that service connection based on a theory of continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) for chronic diseases listed in 38 C.F.R. § 3.309(a), such as other organic diseases of the nervous system (including sensorineural hearing loss and tinnitus).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, -- Vet App. --, No. 13-0540, 2015 WL 510609 (February 9, 2015).  In this case, the Veteran is competent to report the onset and chronicity of the symptomatology of his bilateral hearing loss and tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet App 370 (2002).  Moreover, the Board finds the Veteran's statements regarding the date of onset of his hearing loss and tinnitus to be credible.  Accordingly, the Veteran's statements, when viewed in relation to his noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish that the Veteran's bilateral hearing loss and tinnitus had their onset during service.  See 38 C.F.R. § 3.303(b).

In making this determination, the Board acknowledges that the December 2010 VA examiner provided the opinion that the Veteran's tinnitus was less likely than not a result of noise exposure during military service.  In support of this opinion, the examiner noted that the Veteran's tinnitus began only two years prior in 2008 (i.e., 62 years following separation from service), and that the Veteran's service medical records were negative for complaints of tinnitus.  The Board also notes that the August 2013 VA examiner provided the opinion that the Veteran's hearing loss and tinnitus were less likely than not caused by his military noise exposure, and instead stated that it is more likely that his hearing loss and tinnitus are due to post-service factors, including occupational/recreational noise exposure and the possible effects of aging on hearing (presbycusis).  In support of this opinion, the examiner reported that the Veteran had a long history of potential occupational noise exposure and recreational noise exposure from hunting.  The examiner also noted the absence of reports of hearing loss or tinnitus in the Veteran's service treatment records.  Finally, with regard to tinnitus, the examiner noted that the veteran had provided somewhat inconsistent reports regarding the date of onset of this condition.  

Significantly, however, insofar as the December 2010 and August 2013 VA examiners' opinions appear to be based on an inaccurate factual history and a lack of evidence of treatment in the Veteran's service treatment records, the Board finds these opinions to be of little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  In this regard, the Board reiterates that the Veteran has provided competent and credible reports that his hearing loss and tinnitus first began during service (not in 2008) and that the symptoms of these conditions have continued since.  Moreover, as discussed above, the Veteran has provided competent and credible testimony that his only recreational noise exposure from hunting occurred prior to service, and his post service occupational noise exposure was minimal, consisting of only occasional protected exposure to lawnmower noise while working in landscaping.  

The Board also acknowledges that the April 2010 VA examiner reported that an opinion regarding the etiology of the Veteran's hearing loss could not be provided without resorting to speculation, and the December 2011 VA examiner reported that an opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.  Significantly, however, insofar as these opinions fail to provide a clear statement as to the etiology of the Veteran's bilateral hearing loss and/or tinnitus, the Board finds them to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).  

Accordingly, given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

In October 2013, the AOJ granted the Veteran's claim of service connection for a heart murmur with valvular aortic stenosis and assigned a noncompensable rating, effective August 22, 2013.  Thereafter, in December 2013, the Veteran submitted a timely filed Notice of Disagreement (using a VA Form 9) as to the rating assigned for this disability, noting that his heart murmur interfered with his daily activities.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  Significantly, however, to date, the AOJ has not issued a Statement of the Case in response.  Thus, the Board is required to remand the matter for issuance of a Statement of the Case addressing the issue.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative with a Statement of the Case regarding the issue of entitlement to an increased initial rating for the Veteran's service-connected heart murmur with valvular aortic stenosis, currently evaluated as noncompensable, and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


